               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

MICHAEL ARMSTRONG,

     Plaintiff,

v.                                      CIVIL ACTION NO. 1:18-01466

RALPH JUSTUS, individually,
C.A. DUNN, individually,
E.W. BOOTHE, individually,
S.P. MCKINNEY, individually,

     Defendants.


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiff’s motion for leave to

amend his Complaint.    (ECF No. 19).    In the motion to amend,

plaintiff seeks leave of the court to: (1) provide more

particular allegations regarding defendants Boothe and Dunn’s

involvement in the use of force incident; and (2) add the claim,

in the alternative, that Boothe and Dunn should be liable as

bystanders to the incident.    Defendants have not responded to

the motion to amend.

     Rule 15(a) of the Federal Rules of Civil Procedure permits

a party to amend its pleading "once as a matter of course at any

time before a responsive pleading is served . . . [o]therwise a

party may amend the party’s pleading only by leave of court or

by written consent of the adverse party; and leave shall be

freely given when justice so requires."      In Foman v. Davis, 371
U.S. 178, 182 (1962), the United States Supreme Court noted that

amendment under Rule 15(a) should be freely given absent "undue

delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, futility of amendment, etc."   Here,

plaintiff seeks to amend after responsive filings have been

served.   Therefore, plaintiff may amend only by leave of court,

as defendants did not provide written consent to the amendments.

     Additionally, “[o]nce the scheduling order’s deadline for

amendment of the pleadings has passed, a moving party first must

satisfy the good cause standard of Rule 16(b) [of the Federal

Rules of Civil Procedure].   If the moving party satisfies Rule

16(b), the movant then must pass the tests for amendment under

Rule 15(a).”   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D.W. Va.

1995) (citing Lone Star Transp. Corp. v. Lafarge Corp., 19 F.3d

1429 (4th Cir. 1994)).   Here, the motion to amend was filed

prior to the deadline for the amendment of pleadings contained

in the scheduling order.   Therefore, Rule 16(b)’s good cause

requirement need not be satisfied in this instance.

     After a review of the record, the court concludes that

there has been no undue delay, bad faith, or dilatory motive on

the part of plaintiff in filing his motion to amend.

Furthermore, the court finds that defendants would not suffer
undue prejudice by the filing of the amended complaint.

Likewise, at this juncture, the court cannot find that

plaintiff’s claims are futile.    While the claims may ultimately

be subject to dismissal or the entry of judgment in defendants’

favor, it is not clear at this point in the proceeding that such

a claim is futile.   See, e.g., Smithfield Foods, Inc. v. United

Food & Commercial Workers Intern. Union, 254 F.R.D. 274, 280

(E.D. Va. 2008) (“Further, even where the possibility of relief

is remote, leave to amend is to be permitted because it is the

possibility of recovery, and not its likelihood, that guides

this Court’s analysis.”).

     Based on the foregoing, plaintiff has established that he

is entitled under Rule 15 to amend his Complaint.   Accordingly,

the motion to amend is GRANTED and the Clerk is directed to file

the amended complaint (attached as an exhibit to the motion to

amend).   (ECF No. 19, Exh. 1).   Furthermore, because of the

court’s ruling on the motion to amend, defendants’ motion to

dismiss, (ECF No. 14), is DENIED without prejudice as moot.*    If




* “As a general rule, an amended pleading ordinarily supersedes
the original and renders it of no legal effect.” Young v. City
of Mt. Ranier, 238 F.3d 567, 572 (4th Cir. 2001). “Thus, a
defendant’s previous motion to dismiss is rendered moot when a
plaintiff files an amended complaint.” Sennott v. Adams, 2014
WL 2434745, *3 (D.S.C. May 29, 2014) (declining to consider
defendants’ motion to dismiss as applicable to amended complaint
“[d]ue to complexity of this case, and because Plaintiff’s
they choose, defendants may renew their motion to dismiss if

appropriate.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 15th day of October, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




amendments seek to remedy the defects raised in Defendants’
Motion to Dismiss”).
